DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Neil Friedrich on 2/22/2021.

The application has been amended as follows: 

Claim 1:	A medical device for transatrial heart access comprising: a main body having a proximal end, a distal end, and a sidewall therebetween defining a passage through the main body extending from the proximal end to the distal end, wherein the passage is configured to allow for passage of a medical device or tool having a size of upon the complete deployment of the medical device for transatrial heart access, to directly contact an outer surface of a heart; a proximal seal and a distal seal connected to the main body, the seals comprising a self-healing, elastomeric material, wherein the distal seal comprises a distal surface configured, upon the complete deployment of the medical device, to directly contact the outer surface of the heart, the distal surface being (i) contiguous with the tissue-engaging surface of the flange or (ii) positioned distal to the tissue-engaging surface flange; and a port in the sidewall in fluid communication with the passage.

Claim 12:	A method of improving access to an interior of a heart of a patient, comprising: providing a device comprising: a main body having a proximal end, a distal end, and a sidewall therebetween defining a passage through the main body extending from the proximal end to the distal end, wherein the passage is configured to allow for passage of a medical device or tool having a size of 

Reasons for Allowance
Claims 1-3, 5-6, 8-9, 11-17, 19, 21-22 and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance: In combination with the reminder of claims 1 and 12, no art on record, alone or in combination could be found to teach: (claim 1) wherein the distal surface comprises a tissue-engaging surface configured, upon the complete deployment of the medical device for transatrial heart access, to directly contact an outer surface of a heart or (claim 12) attaching the device to the outer surface of the heart, such that the tissue engaging surface of the flange and the distal surface of the distal seal directly contact the outer surface of the heart.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The closest art on record was Downing (US 2004/0024414 A1) in view of Lattouf et al. (US 2008/0249504 A1). The combination of Downing in view of Lattouf failed to teach wherein the distal surface comprises a tissue-engaging surface configured, upon the complete deployment of the medical device for transatrial heart access, to directly contact an outer surface of a heart. The distal surfaces of the prior art are not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771